Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment of claim 10 reciting that the at least one holding member is configured so that the at least one substrate to be held by the at least one holding member is not in contact with the body necessitates the new rejections recited below. Applicant argues in the remarks that the prior art fails to teach the substrate is not in contact with the body. 
However, the prior art of Obweger (US 2009/0079122) teaches a levitating rotary head 14 (body) where the wafer is attached/released from the body when it is spaced apart or close to the ring or pins 18 of the head see [0007] and [0031]. The levitation of the wafer over the head insinutates non-contact see [0007] – [0037]. The prior art of Ikeda et al (US 5,989,342) was also introduced to teach an alternative magnetic supporting device.
The amendment of claim 16 necessitated the new rejection below which teaches that the at least one holding member comprises a base element and a rotational support that rotates the base element of the holding member. This limitation is taught with Ikeda et al (US 5,989,342) teaches an apparatus of substrate holding. See Fig. 6 which illustrates a holding member which comprises a base element (revolveable holding members 5 that is formed by column-shaped support member 6 and column-shaped holding part 7) with rotational support 8 see also the discussion in col. 6 lines 13-33.
New claim 34 recites that magnetic supporting device is configured to be received in a container for containing the etching solution. The prior art of Watanabe Yusuke et al (JP H1174175 using 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gripping means in claims 15 and 33.


element 32 (gripping members) the last paragraph of page 13
element 44 (gripping pins) the last paragraph of page 13
element 88 (gripping protrusions) the last paragraph of page 14
element 90 (gripping inserts) see the paragraph joins pages 14 and 15

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 11 recites that the magnetic supporting device is configured for holding, individually or simultaneously substrates of different dimensions. This claim can be interpreted at least in the following ways a) the supporting device can hold an individual substrate one at a time of which the substrate held  presently can have a different dimensions of the substrate held at the previous process run or that the supporting device is configured to held a plurality of substrates  where substrates are held simultaneously. Either way, the type of substrate including its dimensions worked upon is interpreted as a matter of an intended use as the substrate(s) is not structurally part of an apparatus. For the purposes of examination, the claim is interpreted as a supporting device that is configured to hold a plurality of substrates all simultaneously (i.e. batch processing held in a wafer boat) and/or a holding a single substrate where different substrates (sizes/dimensions can be processed). Both 102 and 103 rejections have been made against claim 11 using the interpretations discussed above.
Claim Objections
Claims 20, 21, 27, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 20: The prior art of record fails to teach or suggest the magnetic supporting device of claim 19, the base element comprising two arms intersecting at their mid-length and forming a cross concentric 5with the body, the length of each arm being preferably substantially equal to the outer diameter of the ring-shaped element .  

Regarding claim 21. The prior art of record fails to teach or suggest the magnetic supporting device of claim 20, each half of the arms comprising a hole for receiving a corresponding permanent magnet , the holes on a same arm being preferably positioned symmetrically with regard to the center of the base 10element.

Regarding claim 27: The prior art fails to teach or suggest a wafer support with a cross shaped body preferably to two arms of equal length.

Regarding claim 28: The prior art of record fails to teach the magnetic supporting device according to any one of claims 10 to 23, comprising at least one removable part that can be withdrawn from the etching solution during etching of the substrate(s) (W), the removable part(s) being configured for holding a test substrate and comprising at least one magnet.  

Regarding claim 30:	The prior art of record fails to teach the magnetic supporting device according to claim 20 and one of claims 28 and 29, the removable part being fixed to the base element by magnetic force, the removable part comprising a handle and a socket, the removable part 10preferably being detachable from the base element by a simple rotational movement around an axis passing by the intersection of the socket and the handle and perpendicular to a main plane (N) of the removable part.

Claims 11 and  34 are objected to because of the following informalities:  Claim 10 recites a magnetic supporting device while claims 11 and 34 recites a magnetic support device.  It appears that this is a grammatical error and not a matter of antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11*, 18, and 34 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Obweger (US 2009/0079122).
Regarding claim 10:	Obweger teaches a magnetic supporting device (see abstract and Fig. 1) comprising a body (14, see page 2 para [0029] – [0031), at least one holding member  (gripper pins 18) for holding at least one substrate in a predefined position relative to the body (see page 2 para [0029] – [0031] Fig. 1), at least a magnet fixed relative to the body (15, page 2 para [0029] – [0031]. See Fig. 1). Obweger teaches a levitating rotary head 14 (body) where the wafer is attached/released from the body when it is spaced apart or close to the ring or pins 18 of the head see [0007] and [0031]. The levitation of the wafer over the head insinutates non-contact see [0007] – [0037].

Claim 11*:	Note the description of the substrates as having different dimensions is interpreted as a matter of an intended use as the workpiece is a matter of an intended use. The supporting device of Obweger teaches single substrate processing, the holding member of Obweger is inherently capable of supporting a substrate of a plethora of sizes/dimensions.
 
Regarding claim 18:	Obweger teaches that the rotary head 14 has a ring shaped see [0027], see the ring shaped body around an axis in the Figures.

Regarding claim 34:	See in the prior art of Obweger where the processing of the wafer with a fluid is discussed in [0002], [0014], and in [0037] where the chamber is interpreted as the tank.

Claims 10, 11*, 15-17, and 34 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Ikeda et al (US 5,989,342).
Regarding claim 10:	Ikeda teaches an apparatus of substrate holding using a magnetic supporting device.  Ikeda teaches a body (rotation base 1)/ (rotation stage 901), holding members  (fixed holding members 2/ revolvable holding members 5 substrate holding part 903).See Figs, for example, in Fig. 6 which illustrates a holding member which comprises a base element (revolvable holding members 5 that is formed by column-shaped support member 6 and column-shaped holding part 7) with rotational support 8 see also the discussion in col. 6 lines 13-33.
	Regarding claims 15-17: See the Figures of Ikeda et al especially Figs. 2-6, 8A, 8B, 9A, and 9B. Ikeda et al teaches an apparatus of substrate holding. See Fig. 6 which illustrates a holding member which comprises a base element (revolveable holding members 5 that is formed by column-shaped support member 6 and column-shaped holding part 7) with rotational support 8 see also the discussion in col. 6 lines 13-33.

Claim 11*:	Note the description of the substrates as having different dimensions is interpreted as a matter of an intended use as the workpiece is a matter of an intended use. The supporting device of Obweger teaches single substrate processing, the holding member of Ikeda et al  is inherently capable of supporting a substrate of a plethora of sizes/dimensions.

Regarding claim 34:	See the magnetic supporting device of Ikeda is the received in the cup (interpreted as the container as it is a processing liquid collecting cup 150 (see col. 10 lines 24-38) and cup 908 (see col. 1 lines 44-52) of Ikeda.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7, 11*, 15, 19, 25, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe Yusuke (JP H1174175A using the Machine Generated English Translation) in view of Obweger (US 2009/0079122).

Regarding claim 7:	The prior art of Yusuke teaches a system with a resist removing apparatus. The apparatus comprises magnetic agitator (see page 4 paragraph [0019], [0020], page 8 [0045], Fig 1 (see elements 27, 28)). See the magnetic supporting device configured to receive at least one substrate to etch in an etching solution (see pages 3, 4 para (0016] – [0020], Fig. 1 (elements 20-22)) in a predefined configuration relative to the magnetic supporting device (See Fig. 1 (see elements 20-22). See page 4 para [0020] where the magnetic supporting device driven in rotation by the magnetic agitator the substrates rotates in a same direction as the supporting device.

The magnetic supporting device of Yusuke fails to teach the substrate is held such that is not in contact with the body.

Recall the teachings of Obweger in the rejections of claims 10, 18, and 34 above where the magnetic supporting device features a levitating rotary head where the substrate is not in contact with the body but the wafer is instead supported by the holding member gripper pins 18 along the edge of the wafer. This alternate supporting device limits the contact points of the wafer which limits contamination on the wafer due residual process fluids. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Yusuke with the magnetic supporting device of Obweger. 

Regarding claims 11* and 33:  The apparatus of Yusuke illustrates that the apparatus can hold a plurality of substrates in Figures 16-18.. Note the description of the substrates as having different dimensions is interpreted as a matter of an intended use as the workpiece is a matter of an intended use. Recall the supporting device of Obweger has been substituted for the supporting device of Yusuke so that the substrate is not in contact with the body but is held by gripper pins 18. See Obweger as illustrated in Fig. 1 and recited in [0031].

Regarding claim 15:	Recall the supporting device of Obweger has been substituted for the supporting device of Yusuke so that the substrate is not in contact with the body but is held by gripper pins 18. See Obweger as illustrated in Fig. 1 and recited in [0031].

Regarding claim 19. The magnetic supporting device of claim 15, the body (rotary head 14) comprising a ring- shaped element (see [0029] of Obweger) at its periphery and a central element (see Figs.) formed integrally with theWO 2018/127561PCT/EP2018/050270 23 ring-shaped element (stator 11) and extending along a diameter of the body (rotary head 14), the central element comprising holes (see [0029] of Obweger) for accommodating corresponding permanent magnets (15).  

Regarding claim 25:	The teachings of the prior art of Yusuke were discussed above. The prior art of Yusuke fails to teach the magnetic supporting device of any one of claims 15-19, the holding member. See Obweger where holding member (jig 21) which is a wafer support that is fixed to the base element by magnetic forces where a substrate (wafer 20) is fixed. Magnet 22 is fixed to the bottom surface of the wafer support so as to face magnet 28 see [0062] and Fig. 1.


Claims 7, 11*,  and 33  are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe Yusuke (JP H1174175A using the Machine Generated English Translation) in view of Ikeda et al (US 5,989,342).

Regarding claim 7:	The prior art of Yusuke teaches a system with a resist removing apparatus. The apparatus comprises magnetic agitator (see page 4 paragraph [0019], [0020], page 8 [0045], Fig 1 (see elements 27, 28)). See the magnetic supporting device configured to receive at least one substrate to etch in an etching solution (see pages 3, 4 para (0016] – [0020], Fig. 1 (elements 20-22)) in a predefined configuration relative to the magnetic supporting device (See Fig. 1 (see elements 20-22). See page 4 para [0020] where the magnetic supporting device driven in rotation by the magnetic agitator the substrates rotates in a same direction as the supporting device.

The magnetic supporting device of Yusuke fails to teach the substrate is held such that is not in contact with the body.

Recall the teachings of Ikeda et al in the rejections of claims 10, 15-17, and 34 above where the magnetic supporting device features the substrate having noncontact with the body but the wafer is instead supported by the holding members of Ikeda et al along the edge of the wafer. This alternate supporting device limits the contact points of the wafer which limits contamination on the wafer due residual process fluids. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Yusuke with the magnetic supporting device of Ikeda et al. 

.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe Yusuke (JP H1174175A using the Machine Generated English Translation) in view of Obweger (US 2009/0079122) as applied to claims 7, 11*, 15, 19, 25, and 33 above, and further in view of Ikeda et al (US 5,989,342).
The teachings of Obweger in view of Watanabe were discussed above.
The magnetic supporting device resulting from the combined teachings of Obweger and Watanabe does not suggest that structure of the holding member as recited in claim 16.

See the Figures of Ikeda et al especially Figs. 2-6, 8A, 8B, 9A, and 9B. Ikeda et al teaches an apparatus of substrate holding. See Fig. 6 which illustrates a holding member which comprises a base element (revolveable holding members 5 that is formed by column-shaped support member 
 The motivation to substitute the structure of the holding member suggested by Ikeda et al into the apparatus resulting from the modification of Watanabe Yusuke in view of Obweger is that the holding member suggested by Ikeda et al provides an alternative way to hold the wafer at desired locations along the edge by allowing the magnetic forces to control where the holding member will hold/release the desired portion of the wafer’s edge. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus of Watanabe Yusuke in view of Obweger with the magnetic supporting device esp. the holding member as suggested by Ikeda et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyomura et al  US 20170148660 This prior art teaches a substrate holding apparatus with a magnetic supporting device that comprises a body (base 1), holding members (support posts 2, chuck 3, and support pins 4). Magnet 43 is embedded in the body whiles magnets 44 and 45 are provided in the holding members (support posts 2). The magnets 44 and 45 rotate posts 2. The movement of the posts cause support/release of the wafer against chuck 3 see col. 5 lines 5-65 and Fig. 8A.
Siebert et al (US 7,284,760) teaches a holding device for disk-shaped objects. The wafer is in contact and supported by gripper finger 4 and support element 15. Magnets 20, 21 are provided according to the paragraph that joins columns 7 and 8, see also Fig. 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716